896 N.E.2d 790 (2008)
Eugene LEEK et al., respondents,
v.
CONTINENTAL TIRE NORTH AMERICA, INC., et al.
(Chevron U.S.A., Inc., petitioner).
No. 107138.
Supreme Court of Illinois.
November 26, 2008.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order in Leek, et al. v. Chevron U.S.A, Inc., et al., case No. 5-08-0231 (07/25/08), denying defendants' petitions for leave to appeal from the circuit court's order denying defendants' motion to dismiss plaintiffs' complaint based upon forum non conveniens. *791 The appellate court is directed to allow the petitions for leave to appeal.